Title: From George Washington to William Charles Cole Claiborne, 30 May 1797
From: Washington, George
To: Claiborne, William Charles Cole



Sir,
Mount Vernon 30th May 1797

Your letter of the 22d Ult. has been duly received, and I pray you to accept my thanks for the favourable sentiments you have been pleased to express for me, and of my Administration of the Government. If all our Citizens were actuated by the principles you profess, it would much promote the happiness and prosperity of our Country.
I have not unpacked the Papers yet, which I brought from Philadelphia; but I may venture before hand to pronounce, that the letters you enquire after were left with others of a similar nature for the information of my Successor; If, however, I should be mistaken in this, they shall, when found, be transmitted to you; as it is my determination not to interefere—directly or indirectly—in recommendation to Office
